DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on March 17, 2021; May 25, 2021; February 14, 2022; and May 6, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi (US 2019/0154616 A1).
Wakabayashi teaches a sensor device comprising:

    PNG
    media_image1.png
    625
    963
    media_image1.png
    Greyscale

With regard to claim 7, a capacitance sensor element (FIG. 1, sensor device 1a) comprising a sensor electrode (FIG. 1, detection electrodes 11) configured to, when being capacitively coupled to a detection target (FIG. 1, external electrode 2) having an electrical charge, detect an electrical charge in accordance with a change in a capacitance between a detection target (FIG. 1, external electrode 2) and the sensor electrode (FIG. 1, detection electrodes 11); a receiving capacitor (FIG. 1, capacitor 21 and capacitor 22) configured to store the electrical charge detected by the sensor electrode (FIG. 1, detection electrodes 11); a reset element (FIG. 1, reset switch SW4) configured to set the receiving capacitor (FIG. 1, capacitor 21 and capacitor 22) to a reference voltage before the electrical charge detected by the sensor electrode (FIG. 1, detection electrodes 11) is stored; an amplifier (FIG. 1, bit amplifier circuit 20a including operational amplifier 23) configured to amplify the electrical charge read from the receiving capacitor (FIG. 1, capacitor 21 and capacitor 22), and generate a sensor output signal (detection signal); and a select switch element (FIG. 1, first changeover switch SW2 and second changeover switch SW3) configured to control the amplifier (FIG. 1, bit amplifier circuit 20a including operational amplifier 23) to output the sensor output signal (detection signal) (Abstract; and paragraphs: [0013]-[0049]).
With regard to claim 8, a circuit element area (FIG. 1) in which circuit elements (FIG. 1, pixel blocks (40a-1, 40a-2, . . . , 40a-N)) are formed on a main surface of a semiconductor substrate (semiconductor integrated circuit (large-scale integration: LSI) on one chip), each of the circuit elements (FIG. 1, pixel blocks (40a-1, 40a-2, . . . , 40a-N)) including the receiving capacitor (FIG. 1, capacitor 21 and capacitor 22), the amplifier (FIG. 1, bit amplifier circuit 20a including operational amplifier 23), the select switch element (FIG. 1, first changeover switch SW2 and second changeover switch SW3), and the reset element (FIG. 1, reset switch SW4); and at least one line layer (FIG. 1, common signal line BL1) formed in an interlayer insulating film and mutually coupling the circuit elements (FIG. 1, pixel blocks (40a-1, 40a-2, . . . , 40a-N)) or coupling the circuit elements (FIG. 1, pixel blocks (40a-1, 40a-2, . . . , 40a-N)) to an external component, and a line coupling the sensor electrode (FIG. 1, detection electrodes 11) and the circuit element area in a vertical direction, the sensor electrode (FIG. 1, detection electrodes 11) being formed on a topmost surface of the circuit element area with the interlayer insulating film interposed (FIG. 1; and paragraph: [0013] and [0101]-[0103]).

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:

With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed capacitance detection area sensor in combination as claimed including:
A reading circuit configured to acquire a first signal at a first potential and a second signal at a second potential different from the first potential, from the selected capacitance sensor;
A first signal storage circuit arranged for each column to store the read-out first signal;
A second signal storage circuit arrange for each column to store the read-out second signal;
A differential signal generating circuit configured to calculate a difference between the stored first signal and the stored second signal to generate a differential signal;
An image processing circuit configured to generate an image representing a shape of the detection target based on a level of the differential signal from the differential signal generating circuit; and
A controller configured to open the reset element of the capacitance detection area sensor circuit after bringing the reset element into conduction for each one of the rows selected from among the two-dimensional array to reset the storage element to set a potential of the sensor electrode to a reference value; acquire the first signal to store the first signal in the first signal storage circuit; after a predetermined period of time, acquire the second signal to store the second signal in the second signal storage circuit; and, after a predetermined period of time, calculate a differential signal of the first signal read from the first signal storage circuit and the second signal read from the second signal storage circuit.
With regard to claim 3, the prior art does not teach, suggest or render obvious the claimed conductive pattern sensing apparatus in combination as claimed including:
A sensor moving mechanism configured to support the capacitance detection area sensor, move the sensor electrode of the capacitance detection area sensor to a sensing target area of the conductive pattern, and bring the sensor electrode close to the conductive pattern;
A controller including a differential signal generating circuit configured to calculate a difference of sensor output signals acquired from the capacitance detection area sensor to generate a differential signal;
An image processing circuit configured to allocate an image of a color or a tone that differs in accordance with a value of the differential signal output from the controller to generate a conductive pattern sensing image that describes a shape of the conductive pattern; and
A comparison circuit configured to compare a preset conductive pattern reference image serving as a comparison reference of the conductive pattern with the conductive pattern sensing image generated by the image processing circuit to determine a defective portion based on a difference.
With regard to claims 2 and 4-6, these claims are allowed at least by virtue of their dependencies from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant' s attention is invited to the followings whose inventions disclose similar devices.
Bennett (US 2018/0367138 A1) teaches a non-contact proximity sensor.
Fujiyoshi et al. (US 2020/0225797 A1) teaches an input device.
Sasai  et al. (US 10,817,114 B2) teaches a capacitance detection device.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858